Citation Nr: 0109283	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(2).



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973, with a subsequent period of unverified Army Reserves 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


REMAND

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to disabilities which are not the result 
of his own willful misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.342(a).  The Court has held that VA adjudicators, when 
considering a claim for entitlement to non-service connected 
pension benefits, must consider whether the veteran is 
unemployable as a result of a lifetime disability, i.e., an 
"objective" standard, or if the veteran is not 
unemployable, whether there exists a lifetime disability 
which would render it impossible for an average person to 
follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities are productive of a 
total schedular rating under the "average person" standard 
of pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§§ 4.15, 4.16, 4.17.  A permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational, background and other related 
factors.  38 C.F.R. § 3.321(b)(2).

In denying entitlement to non-service connected pension 
benefits to the veteran, the RO assigned a 10 percent rating 
for arterial hypertension under 38 C.F.R. § 4.104, Diagnostic 
Code 7005; a 10 percent rating for chronic purulent otitis 
under 38 C.F.R. § 4.87, Diagnostic Code 6200; and 
noncompensable ratings for moderate hearing loss under 
38 C.F.R. § 3.87a, Diagnostic Code 6100, and costochondritis 
under 38 C.F.R. § 4.104, Diagnostic Codes 7099-7002.

In this case, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In part because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, in part, a remand is required.  

In this case, a September 1998 development letter sent by the 
RO indicated that the veteran received treatment at the 
Centro Medico in Mayaguez, Puerto Rico in 1998.  This 
evidence has not yet been associated with the claims folder, 
and would be potentially helpful in adjudicating the claim.  
Therefore, a remand is required on this basis.  Moreover, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  Additionally, while 
the case is undergoing development, a determination should be 
made as to whether there are any additional records that 
should be obtained.  There will be opportunity given to 
identify and submit those records.

Further, upon careful review of the evidence of record, the 
Board finds that additional VA examinations are necessary.  
Specifically, the rating criteria with respect to the 
cardiovascular system rely on the results of stress testing 
to determine the level at which dyspnea, fatigue, angina, 
dizziness, or syncope develops, and expressing this in METs 
or metabolic equivalents.  Although the veteran was provided 
a general VA compensation and pension examination in May 
1998, no stress test was performed, nor does it appear that 
the veteran has undergone any other stress testing.  The 
veteran should be rescheduled for another VA cardiology 
examination and the appropriate testing done to determine his 
current METs, or his METs should be estimated by the 
examiner.  See Note 2 to 38 C.F.R. § 4.104 (2000).

Additionally, in light of the veteran's claim that his other 
non-service connected disabilities have worsened, the Board 
concludes that in order to comply with VA's duty to assist, 
he is entitled to current VA examinations for these 
disabilities.  Thus, in order to give the appellant every 
consideration with respect to the present appeal, it is the 
Board's opinion that this matter should be remanded in order 
for the appellant to be afforded current VA examinations for 
his chronic purulent otitis, moderate hearing loss and 
costochondritis.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any non-
service connected disability, not already 
associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should obtain 
medical records, including any medical 
records from the Centro Medico in 
Mayaguez, Puerto Rico, dating in 1998.  
The veteran's assistance in obtaining 
pertinent records should be solicited as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.
		
2. The veteran should be afforded a VA 
cardiology examination to determine the 
extent of his heart disease with 
hypertension.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should review the pertinent 
history of the veteran's disorder.  The 
examination report should include a 
detailed account of all manifestations of 
cardiovascular pathology found to be 
present, including evaluation of the 
veteran's condition expressed in METs, 
either by testing or by estimation if 
testing is not possible.

3.  The appellant should then be 
scheduled for an appropriate VA 
examination in order to determine the 
nature and severity of his chronic 
purulent otitis, moderate hearing loss 
and costochondritis.  Initially, the 
examiner is requested to review the 
claims file, including all service 
medical and post-service medical reports 
of record and adequately summarize all of 
the relevant history, including relevant 
treatment and previous diagnoses 
regarding the appellant's disabilities, 
including all functional impairment 
associated therewith.  All indicated 
tests and studies should be performed.  
If additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report should be associated with the 
claims file.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report, if any.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the 
veteran's claim of entitlement to a non-
service connected pension.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





